Citation Nr: 1300772	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  09-48 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for service connection for epigastric hernia, post operative, and, if so, whether service connection is warranted. 

2.  Whether new and material evidence has been received in order to reopen a claim for service connection for left forearm arthritis and, if so, whether service connection for a left forearm disorder is warranted. 

3.  Whether new and material evidence has been received in order to reopen a claim for service connection for chronic lumbosacral strain and, if so, whether service connection for a low back disorder is warranted. 
 
4.  Whether new and material evidence has been received in order to reopen a claim for service connection for schizophrenia and depression, and, if so, whether service connection for an acquired psychiatric disorder, including schizophrenia, depression and posttraumatic stress disorder (PTSD), is warranted.

5.  Whether new and material evidence has been received in order to reopen a claim for service connection for hemorrhoids and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from October 1972 to April 1977, as well as subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Wisconsin Army National Guard.   

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran testified at a personal RO hearing in October 2009 and a Board hearing at the local RO before the undersigned Veterans Law Judge in May 2012.  The transcripts have been associated with the claims file.   

In March 2008, the Veteran submitted copies of service treatment records and requested that all of his previously denied claims be reconsidered based on these records.  However, with the exception of an April 1977 statement indicating a change in the Veteran's medical condition since his discharge examination due to a diagnosis of hepatitis, review of the clams file shows that the pertinent records are duplicative of service treatment records already received by the RO back in 1979.  Moreover, the April 1977 statement is not relevant to the instant claim as it does not address the issues on appeal.  Accordingly, the matter of whether new and material evidence has been submitted with respect to the issues on appeal must still be determined.  See 38 C.F.R. § 3.159(c) (2012). 

At the Board hearing, additional VA treatment records were associated with the Veteran's Virtual VA claims processing system record.  In a May 2012 statement, the Veteran waived RO consideration of these records.  38 C.F.R. § 20.1304(c).   Therefore, the Board may properly consider such newly received evidence.  In June 2012, the Veteran again submitted additional evidence, but without a waiver of RO consideration.  However, as this evidence does not pertain to the issues on appeal, waiver of RO consideration is not necessary.  Id.   In this regard, the evidence received in June 2012 pertains to hepatitis, for which the Veteran is currently service-connected at a noncompensable rate.  If he would like to file a claim for an increased rating for such disability, he should inform the RO.

By way of background, the Board observes that the Veteran filed a claim to reopen for service connection for a left forearm disability and low back disability in October 2006, which was denied in a June 2007 rating decision.  As additional evidence was submitted with respect to these issues within one year of that determination, the RO reconsidered these issues and again denied them in a November 2007 rating decision.  Again, additional new and material evidence was received within one year of this decision and the RO reconsidered the issues in the September 2008 rating decision currently on appeal.  As this evidence is considered as having been filed in connection with the pending claim, the prior June and November 2007 rating decisions did not become final.  See 38 C.F.R. § 3.156(b).    

The service connection issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a March 1982 rating decision, the RO denied service connection for epigastric hernia, post-operative; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

2.  The additional evidence received since the March 1982 rating decision denying the claim of service connection for epigastric hernia, post-operative, relates to unestablished facts necessary to substantiate the claim.

3.  In a May 1994 rating decision, the RO denied service connection for left forearm arthritis; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

4.  The additional evidence received since the May 1994 rating decision denying the claim of service connection for left forearm arthritis relates to unestablished facts necessary to substantiate the claim.

5.  In a February 2005 rating decision, the RO denied service connection for chronic lumbosacral strain; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

6.  The additional evidence received since the February 2005 rating decision denying the claim of service connection for chronic lumbosacral strain relates to unestablished facts necessary to substantiate the claim.

7.  In a May 1994 rating decision, the RO denied service connection for schizophrenia; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

8.  The additional evidence received since the May 1994 rating decision denying the claim of service connection for schizophrenia relates to unestablished facts necessary to substantiate the claim.

9.  In a February 2005 rating decision, the RO denied service connection for depression; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

10.  The additional evidence received since the February 2005 rating decision denying the claim of service connection for depression relates to unestablished facts necessary to substantiate the claim.

11.  In a March 1982 rating decision, the RO denied service connection for hemorrhoids; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

12.  The additional evidence received since the March 1982 rating decision denying the claim of service connection for hemorrhoids relates to unestablished facts necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The March 1982 rating decision denying service connection for epigastric hernia, post-operative, became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. § 20.200, 20.201, 20.302 (2012).

2.  The additional evidence presented since the March 1982 rating decision is new and material, and the claim for service connection for epigastric hernia, post-operative, is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. 
§ 3.156 (2012).

3.  The May 1994 rating decision denying service connection for left forearm arthritis became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. § 20.200, 20.201, 20.302 (2012).

4.  The additional evidence presented since the May 1994 rating decision is new and material, and the claim for service connection for left forearm arthritis is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).

5.  The February 2005 rating decision denying service connection for chronic lumbosacral strain became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. § 20.200, 20.201, 20.302 (2012).

6.  The additional evidence presented since the February 2005 rating decision is new and material, and the claim for service connection for chronic lumbosacral strain is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. 
§ 3.156 (2012).

7.  The May 1994 rating decision denying service connection for schizophrenia became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. 
§ 20.200, 20.201, 20.302 (2012).

8.  The additional evidence presented since the May 1994 rating decision is new and material, and the claim for service connection for schizophrenia is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).

9.  The February 2005 rating decision denying service connection for depression became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. 
§ 20.200, 20.201, 20.302 (2012).

10.  The additional evidence presented since the February 2005 rating decision is new and material, and the claim for service connection for depression is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R.  § 3.156 (2012).

11.  The March 1982 rating decision denying service connection for hemorrhoids, became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. 
§ 20.200, 20.201, 20.302 (2012).

12.  The additional evidence presented since the March 1982 rating decision is new and material, and the claim for service connection for hemorrhoids, is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

Epigastric Hernia

The RO initially denied service connection for epigastric hernia in a May 1980 rating decision because there was no evidence of a hernia in service.  This issue was again denied in a March 1982 rating decision because new and material evidence had not been received.  The RO found that umbilical hernia was shown on entrance examination and there was no aggravation in service.  Further, there was no evidence that the disability was due to the Veteran's service-connected hepatitis.   The Veteran did not initiate an appeal from this decision and new and material evidence was not received within one year.  Under these circumstances, the Board must find that the March 1982 rating decision became final.  38 U.S.C.A. § 7105(c).  

Prior to the March 1982 rating decision, service treatment records and VA treatment records were of record.  The Veteran's service entrance examination in September 1972 observed a hernia scar and noted that the Veteran had a right herniorrhaphy six years prior with no residuals.  Importantly, service treatment records documented that the Veteran presented complaining of pain in the right inguinal area although there was no recurrence of hernia.  The Veteran's service examination prior to discharge in February 1977 again noted the healed right hernia scar.  VA treatment records showed that in April 1980, he underwent surgery for an epigastric hernia.  

Since the March 1982 rating decision, additional evidence has been associated with the claims file including in pertinent part additional VA treatment records as well as the Veteran's RO and Board hearing testimony.  An additional VA treatment record showed that the Veteran was diagnosed with a ventral hernia in March 1978.  A September 1997 VA examination for pension purposes showed status post inguinal herniorrhaphy with umbilical herniorrhaphy, without residuals.  However, it appears that in March 2004, the Veteran again underwent surgery for an umbilical hernia.  In his hearing testimony, the Veteran asserted that his hernia was caused from lifting and moving people as part of his duties as a medic in service.  He specifically recalled being injured at a high school football game while stationed at Fort Hood, Texas when he was hit by one of the players.  There was also an indication that he had another hernia during ACDUTRA or INACDUTRA with the Wisconsin Army  National Guard during the period of 1980 to 1983.  
  
Thus, given the Veteran's competent lay statements concerning incidents in active duty service as well as in ACDUTRA and INACDUTRA, in accordance with Shade, the evidence submitted since the March 1982 rating decision is new and material as it is not redundant of evidence already in the record in March 1982, and relates to the unestablished fact of whether the Veteran's hernia was incurred in or aggravated in service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for epigastric hernia is reopened.  38 U.S.C.A. § 5108.


Left Forearm Arthritis

The RO denied service connection for left forearm arthritis in a May 1994 as this disability was not shown by the evidence of record.  The Veteran did not initiate an appeal from this decision and new and material evidence was not received within one year.  Under these circumstances, the Board must find that the May 1994 rating decision became final.  38 U.S.C.A. § 7105(c).  

Prior to the May 1994 rating decision, service treatment records and VA treatment records were of record.  Service treatment records documented that in August 1975, the Veteran received a puncture wound to the left wrist when he was stabbed with a pick.  Subsequently, that same month, the Veteran received a laceration to his left  forearm while washing dishes.  VA treatment records are silent with respect to any problems with the left forearm until September 1993 when the Veteran presented complaining of a history of  a left upper extremity injury when an assailant struck his forearm with a machete.  The assessment was stable with no fracture of symptoms of infection.  A contemporaneous x-ray showed no abnormality.  In turn, the May 1994 rating decision denied service connection for left forearm arthritis as there was no current disability, but granted service connection for a residual scar based on the laceration documented in the service treatment records.    

Since the May 1994 rating decision, additional evidence has been associated with the claims file including in pertinent part additional VA treatment records, a September 2002 VA examination, and the Veteran's RO and Board hearing testimony.  The September 2002 VA examination indicated that the Veteran reported paresthesias, numbness and weakness in his hand.  However, a contemporaneous EMG was normal.  At the RO hearing, the Veteran asserted that he had arthritis of the left forearm from when he was attacked with a knife while stationed at Fort Hood, Texas.  In his Board hearing testimony, the Veteran asserted that he experienced weakness, difficulty gripping and shooting pain where the laceration occurred.  
  
Thus, given the Veteran's competent lay statements of current symptoms due the laceration in service, in accordance with Shade, the evidence submitted since the May 1994 rating decision is new and material as it is not redundant of evidence already in the record in May 1994, and relates to the unestablished fact of whether the Veteran has additional residuals from the left forearm laceration that occurred in service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for left forearm disability is reopened.  38 U.S.C.A. § 5108.

Chronic Lumbosacral Strain

The RO initially denied service connection for residuals of back injury in February 1978.  The RO again reviewed the issue in a February 1979 rating decision as additional service treatment records were associated with the claims file, but it did not change its prior decision.  Service connection was again denied in May 1994 and August 2000 rating decisions because new and material evidence had not been submitted.  The issue was again denied in a February 2005 rating decision because new and material evidence had not been submitted.  The Veteran did not initiate an appeal from this decision and new and material evidence was not received within one year.  Under these circumstances, the Board must find that the February 2005 rating decision became final.  38 U.S.C.A. § 7105(c).  

Prior to the February 2005 rating decision, service treatment records, VA examination reports, and VA treatment records were of record.  Service treatment records documented that the Veteran injured his back when he was in a bus accident.  Follow up treatment records showed he continued to complain of low back pain.  The VA October 1977 VA examination showed that an x-ray of the spine was normal and the examiner diagnosed chronic sacro-lumbar strain.  A July 1979 Medical Certificate showed that the Veteran had an upper back ache and a May 1980 VA treatment record showed an impression of possible sciatic pain.  In February 1991, the Veteran underwent steroid injections for his back pain.  Subsequently, a January 1995 VA examination showed an assessment of mechanical low back pain with history of herniation nucleus pulposus on MRI done in the past, probably L5-S1.  No further etiological opinion was given.  An April 1995 VA x-ray showed disc space narrowing at L4-5 and L5 and S1, but otherwise no other abnormalities were noted.  VA treatment records continued to show reports of back pain.  

The claims file also included employment records for 1995 and 1996 that indicated that the Veteran was unable to meet the full physical requirements of his position due to his back disability, which was diagnosed as degenerative disc disease at the L5-S1 level with displacement right spinal nerve, and chronic low back pain.  The September 1997 VA general medical examination for pension purposes gave a diagnosis of recurrent lumbar strain, but no etiological opinion was given.         

Since the February 2005 rating decision, additional evidence has been associated with the claims file including additional VA treatment records, private treatment records and the Veteran's RO and Board hearing testimony.  Private and VA treatment records continued to show treatment for back pain.  In his hearing testimony, the Veteran asserted that he injured his back in service when he was in a bus accident.  He also indicated that he injured his back during a high school football game when he was hit by a player.  Moreover, he claimed that he started having back problems due to all the lifting required in his duties as a medic.  There was also an indication that he reinjured his back during a fall in the showers during ACDUTRA or INACDUTRA with the Wisconsin National Guard during the period of 1980 to 1983.  He further reported that his back pain had continued since service.  
  
Thus, given the Veteran's competent lay statements concerning incidents in active duty service and in ACDUTRA and INACDUTRA as well as pertinent symptomatology since service, in accordance with Shade, the evidence submitted since the February 2005 rating decision is new and material as it is not redundant of evidence already in the record in February 2005, and relates to the unestablished fact of whether the Veteran's low back disability was incurred in or aggravated in service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for low back disability is reopened.  38 U.S.C.A. § 5108.

Schizophrenia & Depression

The Veteran filed a claim for service connection for schizophrenia in August 1977.  The February 1978 rating decision denied service connection for drug abuse, claimed as nervous condition.  The RO again denied this claim in February 1979 after reviewing additional service treatment records.  The RO initially denied service connection for depression and schizophrenia in a May 1994 rating decision.  Depression was again denied in a February 2005 rating decision because new and material evidence had not been submitted.  The Veteran did not initiate an appeal from the May 1994 or February 2005 rating decisions with respect to schizophrenia and depression, respectively, and new and material evidence was not received within one year.  Under these circumstances, the Board must find that the May 1994 and February 2005 rating decisions became final.  38 U.S.C.A. § 7105(c).  

Prior to the May 1994 and February 2005 rating decisions, service treatment records, an October 1977 VA examination, and VA treatment records were of record.  The September 1972 induction examination showed that the Veteran was clinically evaluated as psychiatrically normal.  In his medical history, the Veteran expressly denied any psychiatric symptoms.  The February 1977 discharge examination showed that the Veteran was again evaluated as psychiatrically normal.  However, in his medical history, the Veteran reported nervous trouble.  A service hospital report for treatment for hepatitis showed that the Veteran reported a history of nervous condition prior to service.  He had seen a psychiatrist, but no diagnosis was given.  

The Veteran was discharged because he had been found to be dependent on alcohol or other drugs.  In April 1977, he was treated at the VA for drug abuse.  The October 1977 VA examination showed a diagnosis of drug abuse, opiate type, in remission, by history.  Importantly, no other psychiatric diagnosis was given although the Veteran reported previously being diagnosed with schizophrenia.  
In July 1981, the Veteran was admitted to the VA following a suicide attempt.  The diagnosis was mixed personality disorder with borderline, histrionic and explosive components.  Again, in September 1987, the Veteran was admitted to the VA for a suicide attempt.  The diagnosis was depression with suicidal ideation.  During this period, clinical records also showed a diagnosis of PTSD and acute adjustment disorder.  He was again admitted for drug abuse in May 1989.  A VA treatment record in September 1993 showed that the Veteran was admitted for treatment for adjustment disorder with depressed mood.  Follow up treatment records showed treatment for depression as well as PTSD.  He was afforded a VA examination for pension purposes in September 1997.  The examiner diagnosed major depressive disorder, but did not provide any sort of etiological opinion.  Additional VA treatment record continued to show psychiatric treatment.  

Since the prior final rating decisions, additional evidence has been associated with the claims file including in pertinent part additional VA treatment records, Vet Center records, and the Veteran's RO and Board hearing testimony.  Additional VA treatment records as well as Vet Center records continued to document ongoing psychiatric treatment.  In his hearing testimony, the Veteran asserted that he received psychiatric treatment while stationed at Fort Hood.  He also reported that he was mugged while in service.  The Veteran further alleged that he was "slapped around" by his drill sergeant and indicated that he an incident where he dropped a grenade had caused him stress as well as more problems with his drill sergeant.  He further claimed that he used drugs in service to self-medicate and that his symptoms have continued since service.   
  
Thus, given the Veteran's competent lay statements concerning receiving psychiatric treatment in service as well as stressor incidents in active duty service, in accordance with Shade, the evidence submitted since the February 2005 rating decision is new and material as it is not redundant of evidence already in the record at the time the claims were previously denied, and relates to the unestablished fact of whether the Veteran has an acquired psychiatric disorder that was incurred in or aggravated in service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for schizophrenia and depression is reopened.  38 U.S.C.A. § 5108.

Hemorrhoids

The RO denied service connection for hemorrhoids in the March 1982 rating decision because there was no evidence that this condition was incurred in or aggravated in service.  Further, there was no evidence that the disability was due to the Veteran's service-connected hepatitis.  The Veteran did not initiate an appeal from this decision and new and material evidence was not received within one year.  Under these circumstances, the Board must find that the March 1982 rating decision became final.  38 U.S.C.A. § 7105(c).  

Prior to the March 1982 rating decision, service treatment records and VA treatment records were of record.  Service treatment records were silent for hemorrhoids.  A January 1981 VA treatment records showed that the Veteran had prolapsed and swollen external hemorrhoids.   

Since the March 1982 rating decision, additional evidence has been associated with the claims file including in pertinent part additional VA treatment records, and the Veteran's RO and Board hearing testimony.  Importantly, additional VA treatment records showed that the Veteran had bleeding likely secondary to hemorrhoid disease in March 1979.  The additional VA treatment records also now included a page 2 of an April 1980 hospital report for repair of epigastric hernia, which showed that incision and drainage of thrombosed external hemorrhoids was carried out.  An additional February 1981 VA surgery report showed that the Veteran again underwent surgery for his hemorrhoids.  The report indicated that the Veteran had a four year history of hemorrhoids.  Follow up VA treatment records also documented hemorrhoid disease.  However, the September 1997 VA examination for pension purposes indicated that the Veteran's hemorrhoids were controlled and were not currently evident.  No further etiological opinion was given.  

In his hearing testimony, the Veteran asserted that he had experienced hemorrhoids while on active duty.  He indicated that he first experienced problems while on field duty, but rather than seek treatment, soaked with Epsom salt.  He also reported that his hemorrhoids were related to the surgery he underwent on his feet while in service because stool softeners were not provided.  There was also an indication that he again had hemorrhoids during ACDUTRA or INACDUTRA with the Wisconsin National Guard.  He asserted that his hemorrhoids have continued to cause him problems to the present.  
  
Thus, given medical evidence showing that the Veteran had hemorrhoid disease as early as 1979 and the Veteran's competent lay statements concerning incidents in active duty service as well as in ACDUTRA and INACDUTRA, the evidence submitted since the March 1982 rating decision is new and material as it is not redundant of evidence already in the record in March 1982, and relates to the unestablished fact of whether the Veteran's hemorrhoids were incurred in or aggravated in service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for hemorrhoids is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for epigastric hernia, post operative, is reopened.

New and material evidence having been received, the claim of entitlement to service connection for left forearm arthritis is reopened.

New and material evidence having been received, the claim of entitlement to service connection for chronic lumbosacral strain is reopened.

New and material evidence having been received, the claim of entitlement to service connection for schizophrenia and depression is reopened.

New and material evidence having been received, the claim of entitlement to service connection for hemorrhoids is reopened.


REMAND

In light of reopening the issues on appeal, the Board finds that further development is necessary.  Initially, the Veteran has asserted that some of these disorders can be attributed to injuries or re-injuries while at Fort McCoy, Wisconsin during ACDUTRA or INACDUTRA while he was a member of the Wisconsin Army National Guard.  The claims file does not include Veteran's National Guard records.  As these records are pertinent to the issues on appeal, the agency of original jurisdiction (AOJ) should attempt to obtain them.  Further, the AOJ should contact the Veteran and request that he provide dates for any injuries or incidents that occurred during ACDUTRA and INACDUTRA as well as any ACDUTRA or INACDUTRA orders. 

Moreover, given that the Veteran's claim for a psychiatric disorder also includes  PTSD, the AOJ should obtain the Veteran's active duty service personnel records.  The Veteran has also reported receiving mental health treatment while stationed at Fort Hood, Texas.  Thus, as these records are germane to the appeal, the AOJ should also attempt to obtain them.  

Further, as it appears that the Veteran's claim for PTSD is based on personal assault, the provisions of 38 C.F.R. § 3.304(f)(3) regarding claims based on personal assault and the method of developing such claims are applicable.  Based on review of the record, although the Veteran was sent VCAA notice in March 2008, it does not appear that she has been sent notice of the amended provisions of 38 C.F.R. § 3.304(f)(3).  This regulation is specifically germane to the development and adjudication of this claim as it involves the standard of proof and the type of evidence necessary to substantiate a claim of service connection for PTSD based on personal assault.  VA is required to give the Veteran notification that evidence from sources other than the Veteran's service records or evidence of behavior changes may be considered credible supporting evidence of an in service stressor.  See 38 C.F.R. § 3.304(f)(3).  Thus, the AOJ should provide notice of the types of evidence which may be considered in a personal assault claim under 38 C.F.R. § 3.304(f)(3).   

Moreover, the Veteran has not been afforded any VA examinations with etiological opinions with respect to the issues on appeal.  With respect to the issue of service connection for epigastric hernia, a September 1972 service induction examination documented a hernia scar and it was noted in the medical history that the Veteran had a herniorrhaphy six years prior with no residuals.  In turn, as a hernia scar was noted upon entrance, the Veteran is not presumed to have been in sound condition with respect to this disability.  See 38 U.S.C.A. § 1111.  Nevertheless, service connection may be awarded for a pre-existing disability that was aggravated in service.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is clearly and unmistakably due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  In the instant case, service treatment records documented complaints of right inguinal pain.  Given this documentation in service, the Veteran should be afforded a VA examination to determine whether his pre-existing hernia disability was aggravated in service.  

Further,  the Veteran is also seeking service connection for a left forearm disorder.  Again, service treatment records noted that the Veteran had a left forearm laceration from washing dishes in August 1975 as well as the puncture wound from a pick that occurred earlier that month.  Given the incidents in service, the Veteran should be afforded a VA examination to determine whether there are any other residuals to the left forearm besides the already service-connected scar.  38 C.F.R. § 3.156; see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Moreover, service treatment records document complaints of low back pain as well as an injury to the back during a bus accident.  The Veteran has provided that he has experienced low back pain since active service.  Accordingly, again, the Veteran should be provided a VA examination to determine the etiology of any current low back disability.  

The Board also finds that given the Veteran's statements of experiencing psychiatric symptoms in service as well as pertinent symptomatology since service, a VA examination is also necessary to determine whether the Veteran has an acquired psychiatric disability related to service.  

The Veteran has also reported hemorrhoids in service as well as claimed they are also due to the foot surgery he underwent in service.  VA treatment records showed a history of hemorrhoid disease in 1979 shortly after service.  The Veteran has also reported hemorrhoids during ACDUTRA and INACDUTRA and that he has had recurring problems ever since.  Accordingly, the Veteran should be afforded a VA examination to determine whether the Veteran's disability is causally related to service.  

Additionally, while on remand, the Veteran should be given an opportunity to identify all treatment records referable to his epigastric hernia, left forearm disorder, low back disorder, acquired psychiatric disorder, and hemorrhoids.  Thereafter, any identified records, to include those from the Phoenix, Arizona, VA Medical Center dated from May 2012 to the present, should be obtain for consideration in his appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should furnish the Veteran with notice of the types of evidence which may be considered in a personal assault claim under 38 C.F.R. § 3.304(f)(3).  The RO should specifically ask the Veteran to provide a detailed description of the incidents of personal assault. 

2.  With respect to the injuries the Veteran claims occurred during his time with the Wisconsin Army National Guard, the AOJ should contact the Veteran and request that he provide more specific dates for any injuries or incidents.  The AOJ should also request that the Veteran provide any ACDUTRA or INACDUTRA orders. 

3.  The AOJ should obtain the Veteran's Wisconsin Army National Guard records, including documentation of periods of ACDUTRA and INACDUTRA.  If this information is not readily available or obtainable, this fact should be documented for the record.

4.  The AOJ should obtain the Veteran's active duty service personnel records and the Veteran's service mental health clinic records while stationed at Fort Hood, Texas.  If these records are unavailable, it should be clearly documented in the claims file. 

5.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his epigastric hernia, left forearm disorder, low back disorder, acquired psychiatric disorder, and hemorrhoids.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Phoenix, Arizona, VA Medical Center dated from May 2012 to the present which are not already of record.  

6.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of his epigastric hernia.  The claims file must be made available to the examiner for review.  After reviewing the claims file and examining the Veteran, the examiner should determine whether it is at least as likely as not (a 50% or higher degree of probability) that any pre-existing hernia disability increased in severity during active duty service, and if so, whether the increase in severity was clearly and unmistakably due to the natural progression of the disease.   

A detailed rationale for all opinions expressed should be furnished.  In proffering this opinion, the examiner should address the complaints of right inguinal pain in service. 

7.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any current left forearm disorder.  The claims file must be made available to the examiner for review.  After reviewing the claims file and examining the Veteran, the examiner should determine whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran has any additional residuals of his left forearm injury besides the already service-connected scar from the left forearm laceration or puncture wound documented in the service treatment records.  A detailed rationale for all opinions expressed should be furnished.

8.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of his low back disorder.  The claims file must be made available to the examiner for review.  After reviewing the claims file and examining the Veteran, the examiner should determine whether it is at least as likely as not (a 50% or higher degree of probability) that that the Veteran's current low back disorder is causally related to active service, ACDUTRA, or INACDUTRA.  A detailed rationale for all opinions expressed should be furnished. The examiner should specifically address the documentation of low back pain in service as well as pertinent symptomatology since service.  

9.  The Veteran should be afforded a VA psychiatric examination with a psychologist or psychiatrist.  The claims file must be made available to the examiner for review.  

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD.  In this regard, the examiner should offer an opinion as to whether there is evidence of behavioral changes to indicate that any incidents of personal assault occurred.  The examiner should offer an opinion in accordance with the guidance set forth in 38 C.F.R. § 3.304(f)(3).  If the examiner concludes that incidents of personal assault did take place in service, then the examiner should offer an opinion as to whether any currently diagnosed PTSD is causally related to such incidents.  

For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any such disorder is related to the Veteran's military service.

A detailed rationale should be provided for any opinions expressed.

10.  The Veteran should be scheduled for an appropriate VA examination to determine the nature, extent and etiology of his hemorrhoids.  The claims file must be made available to the examiner for review.  After reviewing the claims file and examining the Veteran, the examiner should determine whether it is at least as likely as not (a 50% or higher degree of probability) that that the Veteran's hemorrhoids disease is causally related to active service, ACDUTRA or INACDUTRA.  A detailed rationale for all opinions expressed should be furnished.  In proffering an opinion, the examiner should consider  whether hemorrhoids could be attributed to the in-service foot surgery due to not receiving stool softeners.  

11.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


